DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The applications referenced in par. [0001] of the specification are now patents and the patent numbers should be recited in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is unclear because line 7 recites “, the fastener;”. 
Claim 21 is further unclear because line 9 requires that “the fastener” is sized and configured to be threadingly received within a proximal end of the at least one threaded fastener hole, but lines 5-7 require that the fastener is partially received within a distal end of the fastener hole without a threaded 
Claim 22 recites the limitation "the internal threads" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Also, “the fastener hole” should be amended to be consistent with the “at least one threaded fastener hole” as recited in claim 21.
Claim 23 recites the limitation "the at least one fastener hole" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 9 of U.S. Patent No. 9,877,839. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application. Regarding claims 21, 23, and 24 of the application, claims 4 and 9 of the patent each anticipate the claims. Regarding claim 22 of the application, the head of the fastener is received within the fastener cap which is received within the distal end of the hole, therefore at least the head has a smaller diameter than internal threads of the fastener hole. Regarding claim 26 of the application, the fastener of the patent is capable of being used as a bone screw.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, and 10-12 of U.S. Patent No. 10,327,906. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application. Regarding claim 21 of the application, see claims 1 and 11 of the patent. Regarding claim 22 of the application, the head of the fastener is received within the fastener cap which is received within the distal end of the hole, therefore at least the head has a smaller diameter than internal threads of the fastener hole. Also see claims 6 and 12 of the patent. Regarding .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Younger 2011/0218648 (hereafter referred to as Younger) in view of Meridew 2009/0210067 (hereafter referred to as Meridew).
Regarding claim 21, Younger discloses a talar implant system comprising an implant 220, 320 having a body including a bone contact surface (underside) and an articulation surface (top surface) located opposite the bone contact surface, the body defining at least one threaded fastener hole 226B, 326B extending from the articulation surface to the bone contact surface along a longitudinal axis (figs. 39B and 42B), a fastener 228, 328 having a head 42 (figs. 27A and 37-42B), the fastener being sized and configured to be partially received within a distal end of the at least one threaded fastener hole at a first angle with respect to the longitudinal axis of the threaded fastener hole (figs. 37 and 40) and without a threaded interface (figs. 28A-28C; par.86). While Younger discloses the invention substantially as claimed, Younger does not disclose a fastener cap including a distal cavity sized and configured to interface with the head of the fastener, the fastener cap further being sized and configured so as to be 
Meridew teaches an implant system, in the same field of endeavor, wherein the system includes an implant body 100, a fastener 200 and a fastener cap 400 including a distal cavity 406 sized and configured to interface with a head of the fastener, the fastener cap further comprising external threads 402 configured to engage internal threads of a fastener hole in the implant, the fastener cap coupling the implant to the fastener (figs. 12-12D) for the purpose of preventing back out of the fastener while allowing angulation of the fastener for anchoring the fastener at a selected orientation (par.42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener and threaded fastener hole of Younger to include the fastener, fastener cap, and threaded fastener hole taught by Meridew in order to allow for the fastener to be angulated allowing for optimized anchoring in the bone while preventing back out of the fastener as taught by Meridew.
Regarding claim 22, see at least fig.11 of Meridew which shows the threads of the screw have a smaller diameter than internal threads of the fastener hole. Also, the head of the fastener has a diameter less than a diameter of the internal threads of the fastener hole since the head is received in the cap which is received in the fastener hole.
Regarding claims 23, see figs. 12-12B of Meridew for the external threads 402 which couple to internal threads of the fastener hole (Meridew par.42).
Regarding claim 24, see the ball shaped head of the fastener in fig.12A of Meridew.
Regarding claim 26, the fasteners of both Younger and Meridew are for securing to bone, and therefore are considered bone screws.
Claims 21-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Younger in view of Steger et al. 2005/0065521 (hereafter referred to as Steger).

Steger teaches an implant system, in the same field of endeavor, wherein the system includes an implant body 28, a fastener 46, and a fastener cap 48 including a distal cavity 58 sized and configured to interface with a head 50 of the fastener (par.54; fig.5A), the fastener cap further being sized and configured so as to be threadingly received within a proximal end of a threaded fastener hole of the implant body, wherein the fastener cap couples the implant body to the fastener (fig.5B), for the purpose of allowing the implant to be removed while the fastener remains in place in the event that the implant must be removed which retains the integrity of each hole formed in the bone (par.55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener and threaded fastener hole of Younger to include the fastener, fastener cap, and threaded fastener hole taught by Steger in order to allow for the implant to be removed while allowing for the fastener to remain in place to preserve the integrity of the bone.

Regarding claim 23, see Steger figs. 5A and 5B for external threads on the cap which couple with internal threads of the fastener hole.
Regarding claim 25, see Steger figs. 5A-5B and par.54 which disclose external threads on the head 50 which interface with internal threads on the cap 48.
Regarding claim 26, the fasteners of both Younger and Steger are for securing to bone, and therefore are considered bone screws.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774